Citation Nr: 0949009	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  04-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in (to be 
clarified)


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the Veteran's 
disability rating for lumbosacral strain to 20 percent 
effective in August 2002.    

During the appeal, the Veteran has moved and evidence 
indicates he is currently living in Costa Rica.  

The Veteran presented testimony at a personal hearing in 
April 2006 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.  
The claim was remanded in November 2006 for further 
development and has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

During the Veteran's appeal, evidence shows that the Veteran 
had moved to Arkansas and then to Costa Rica.  As the Veteran 
is now residing in Costa Rica, clarification should be made 
as to which RO has jurisdiction of his case.  

At an April 2006 hearing, the Veteran testified that he was 
living at that time in Arkansas but was planning to settle in 
Costa Rica in two to three months.  The Board remanded the 
claim in November 2006 to obtain Social Security 
Administration (SSA) records pertaining to a claim for Social 
Security benefits.  After receipt of the SSA records the RO 
made arrangements to schedule the Veteran for an examination 
in Arkansas, however, he failed to report.  In April 2007, 
letters regarding the scheduling of an examination were sent 
to the Veteran at an address in Costa Rica and in Arkansas; 
however, both letters were returned as undelivered in May 
2007.  Thereafter, the Veteran was again scheduled for an 
appointment in June 2007 in Arkansas using the same address 
and he failed to report.

A May 2007 letter from the Veteran with San Jose in the 
heading acknowledged receipt of an April 2007 letter and 
submitted a report of an April 2007 MRI performed in San 
Jose.  He mentioned he would take the report to his VA 
examination once it was scheduled.  

In July 2007, the Veteran wrote to the AMC in response to an 
April 2007 VA letter that his actual residence and mailing 
address were in Costa Rica and all future correspondence 
should be sent to that postal address.  (No address was shown 
on the letter and an envelope is not contained in the claims 
file.)  The Veteran related his unsuccessful attempts to 
obtain information about his claim and questioned why neither 
he nor the American Embassy in Costa Rica had heard anything 
about the scheduling of his examination.  Based on his 
statements, it appears that the Veteran did not receive 
notification of the scheduling of an examination.    

A supplemental statement of the case (SSOC) was issued in 
August 2007 denying a rating in excess of 20 percent for 
lumbosacral strain.  The SSOC listed in the evidence a VA 
examination conducted at a VA Medical Center (VAMC) in 
Arkansas on May 18, 2007, and discussed the findings of that 
examination in the reasons and bases for the decision.  
However, evidence shows that the Veteran had not reported for 
a VA examination in Arkansas.  In a deferred rating issued in 
November 2007, it was noted that the decision was rendered 
based on a VA examination that was not the Veteran's.  

A February 2008 letter to the AMC from the Veteran referred 
to his earlier letter and noted that the Embassy in Costa 
Rica had no request from VA to schedule his examination.  He 
provided a return mail address and an e-mail address.  In 
July 2008, the Veteran again wrote to the AMC that as he had 
no response to his February 2008 letter he would be in 
contact with the American Embassy in Costa Rica to arrange 
for a medical evaluation.  He provided the same mail and e-
mail addresses.  In October 2008, he again wrote that he 
still had not had a medical evaluation scheduled in Costa 
Rica and if VA wanted him to attend another examination to 
please have the appropriate personnel handle the matter.  

The Veteran was afforded a VA fee basis examination in Costa 
Rica in March 2009 and the report is enclosed in the file.  
In June 2009, the examiner sent a statement to the Federal 
Benefits Unit at the United States Embassy stating that he 
had reviewed the Veteran's claims file before his 
examination.  

In a June 2009 deferred rating decision, the AMC determined 
that the examination was inadequate as the report did not 
contain required ranges of motion.  A July 2009 letter was 
sent to the Veteran notifying him that a request was being 
made to the American Consulate or Embassy to contact the 
March 2009 examiner to do a corrected addendum to the medical 
report to provide the range of motion of the Veteran's lumbar 
spine.  If the examiner felt it was necessary, the Veteran 
would need to be re-examined.  The Veteran was further 
notified to contact the American Consulate or Embassy in his 
country to assist in setting up an examination.  It is not 
clear that the Veteran received that letter as the address 
shown differs from the return address shown in correspondence 
received from the Veteran in February and July 2008.  There 
is no indication in the claims file, that the American 
Embassy in Costa Rica was contacted for further assistance in 
this claim. 

A September 2009 SSOC notes that an August 2009 letter sent 
by the AMC requested that the Veteran contact the March 2009 
examiner to have the range of motion findings forwarded to 
the AMC and to date there had been no response to that 
request for evidence.  However, an August 2009 letter to the 
Veteran was returned as undelivered.  An e-mail message was 
sent in September 2009 to the Veteran asking for his current 
address.  No response is shown.  Although the RO attempted to 
contact the Veteran, it does not appear that a correct 
mailing address was used and further attempts should be made 
to contact him.  

An SSOC in September 2009 denied entitlement to an increased 
rating for lumbosacral strain and referred to the August 2007 
SSOC denying entitlement to an increased rating.  However, as 
previously noted, that denial was based on evidence that did 
not pertain to the Veteran.  In addition, the SSOC issued in 
September 2009 contains in the evidence a statement in 
support of claim dated October 1, 2008, which pertains to 
another Veteran's claim and is discussed in the reasons and 
bases for the decision.  A new SSOC should be issued which 
does not rely on the misfiled evidence which includes the 
findings of a VA examination of another Veteran at a VAMC in 
Arkansas in May 2007 and an October 1, 2008, statement in 
support of claim by another Veteran.  

In addition, the Veteran's representative is shown as the 
American Legion and a written brief presentation was provided 
by the American Legion in November 2009.  Also in October 
2008 the Veteran mentioned that he had an American Legion 
representative in Costa Rica at Post 16.  However, evidence 
of record shows that in November 2006 the Veteran submitted a 
signed form that appointed the Disabled American Veterans 
(DAV) as his representative.  Thus, clarification as to 
representative is needed.  As the most recent appointment 
contained in the file is for the DAV, if the Veteran chooses 
a service organization other than DAV to be his 
representative, a new appointment form needs to be completed 
and submitted.   

As noted, the report of the March 2009 fee basis examination 
did not include range of motion findings.  In addition, the 
report shows the Veteran complained of radiation of pain to 
the thighs and groin, and numbness of left toe.  An MRI 
showed central nucleus pulposus herniation at L3-L4 and L4-
L5.  X-rays revealed degenerative spine disease.  The 
diagnoses were chronic low back pain syndrome, degenerative 
spine disease, and central disc herniation L3-4, L4-L5.  An 
opinion was not provided as to which low back disability or 
symptoms are related to the Veteran's service-connected 
lumbosacral spine disability.  Thus, the Board finds that an 
additional VA examination for the Veteran's lumbar spine 
disability to include a neurological evaluation should be 
conducted.  The Board is unable to make an accurate 
assessment of the Veteran's current chronic condition on the 
basis of the evidence of record, and the Veteran should 
therefore be afforded an additional examination.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (duty to assist may include the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one).

Accordingly, the case is REMANDED for the following action:

1.  Clarify which VA regional office now 
has jurisdiction of the Veteran's appeal.

2.  Request assistance for a current 
address for the Veteran from the Federal 
Benefits Unit of the United States Embassy 
in Costa Rica; the American Citizens 
Services Division in the Consular Section 
of the United States Embassy in Costa Rica 
which maintains a registry of American 
citizens residing in that country; the 
American Legion representative at Post 16 
in Costa Rica; and if the Veteran's VA 
disability benefits are deposited directly 
into a bank, from the bank to which the 
deposits are made.  

For further contact with the Veteran, use 
a current address secured from the 
preceding inquiries or if no current 
address is provided, use the return 
address shown on the Veteran's February 
and July 2008 correspondence,

3.  Seek clarification from the Veteran as 
to which Veteran's service organization he 
wishes to be his representative.  Notify 
him that if the service organization he 
wishes to represent him is other than the 
DAV, a new appointment form needs to be 
completed and submitted.  

4.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
the current severity of his service-
connected lumbosacral strain.  If the 
Veteran resides in Costa Rica, make 
arrangements as appropriate with the 
American Embassy in Costa Rica for 
assistance in scheduling the necessary fee 
basis examination(s) and place in the 
claims file a copy of the request. 

Provide the examiner with a copy of the 
appropriate AMIE examination work sheet.  
The claims folder must be made available 
to the examiner for review.  All indicated 
studies should be performed, including 
range of motion testing, and all findings 
should be reported in detail.  All 
manifestations, orthopedic and 
neurological, of the service-connected 
lumbosacral strain disability should be 
described in detail and an opinion 
expressed as to their severity.  If bed 
rest is prescribed by a physician and 
treatment required by a physician, it 
should be so noted.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
degenerative disc disease; degenerative 
spine disease; numbness of the left toe, 
if shown; or other low back symptoms or 
manifestations are related to the service-
connected lumbosacral strain disability.  

The examiner should provide an opinion 
whether pain due to the service-connected 
lumbar spine disability could 
significantly limit functional ability 
during flare-ups or with extended use.  
The examiner should provide a statement 
regarding any additional functional loss 
due to pain on use and should express that 
additional limitation in terms of degrees 
of limitation of motion.  The examiner is 
also requested to indicate whether there 
is any weakened movement, excess movement, 
excess fatigability, or incoordination 
that could be attributed to the service-
connected lumbar spine disability.  The 
examiner should also provide an opinion as 
to the effect of the Veteran's service-
connected lumbar spine disability on his 
employment and daily life.  

The rationale for any opinion expressed 
should be provided.   

5.  Then, the RO should adjudicate the 
Veteran's claim.  The adjudication should 
not rely on the report of a May 18, 2007, 
VA examination at a VAMC in Arkansas and 
an October 1, 2008, statement in support 
of claim.  If any benefit sought on appeal 
is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

